DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-6, 10-16, 20-24 are pending wherein claims 1 and 11 are in independent form. 
3.	Claims 1-2, 4, 10-12, 14, 20 have been amended.
4.	Claims 7-9, 17-19 have been cancelled. 
5.	Claims 21-24 have been added newly.
Response to Arguments
6.	Applicant's arguments filed on 11/09/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 7 of the remarks, applicant argues, “Based on this disclosure, it can be concluded that one entry corresponds to one PUCCH resource, and 32 entries correspond to 32 PUCCH resources. The spatial information MAC CE may include an indication field that specifies one entry corresponding to each one of 32 PUCCH resources. In contrast, in the technical scheme of amended claim 1, it is clear that one PUCCH resource corresponds to multiple pieces of spatial relation information, which is different from one PUCCH resource corresponding to one entry (specified by the spatial information) of Takeda.”
		

		In response, examiner respectfully disagrees because: 
		The spatial information MAC CE provides entries corresponding to each of the 32 PUCCH resources (Par 0072) and each PUCCH resource belongs to one of the 4 PUCCH resource sets. Each entry in the spatial information MAC CE indicates a specific PUCCH resource and the PUCCH resource set corresponding to that specific PUCCH resource (Par 0070-0072). Therefore, each entry in the spatial information MAC CE is associated with a PUCCH resource and the PUCCH resource set corresponding to the PUCCH resource (multiple pieces of spatial relation information). Each entry in the spatial information MAC CE is associated with a receive beam and the UE determines a transmit beam for PUCCH corresponding to the receive beam associated with the entry (Par 0028). Therefore, each entry in the spatial information MAC CE is associated with a receive beam and a transmit beam (multiple pieces of spatial relation information). Moreover, each entry is associated with a transmit beam, precoding, an antenna port, an antenna panel etc. (Par 0028). Each entry is associated with a beam to transmit PUCCH. When the feedback timing of HARQ-ACK occurs before the effective timing of spatial information MAC CE, the UE uses a different beam to transmit PUCCH rather than the beam associated with spatial information MAC CE and therefore, multiple pieces of spatial relation information are associated with the entry in the MAC-CE (a beam indicated by the entry to transmit PUCCH and a different beam used/determined to transmit PUCCH) (Fig. 5, Par 0046-0049). 
8.	On page 8 of the remarks, applicant argues, “Second, Takeda also discloses that “[w]hen the UE determines one entry, the UE may transmit the PUCCH, based on the PUCCH spatial information associated with the entry” (Takeda, [0028], emphasis added). In contrast, amended claim 1 recites “transmitting, by the terminal device, the at least one piece of control information on the target PUCCH resource.” In amended claim 1, the terminal device transmits the control information, which is different from UE transmitting the PUCCH of Takeda.”
		In response, examiner respectfully disagrees because:
	PUCCH is an uplink control channel and when the UE transmits PUCCH, it transmits control information over the control channel/PUCCH. Takeda also discloses that the UE transmits HARQ-ACK (control information) over the PUCCH resource corresponding to the spatial information MAC CE (Fig. 3-5, Par 0025-0028, Par 0033-0040, Par 0042-0049).










Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 2, 4-6, 10-12, 14-16, 19, 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (US 20200366445 A1, hereinafter referred to as Takeda).
		Re claim 1, Takeda teaches a wireless communication method (Abstract), comprising:
	(i) determining, by a terminal device (UE), multiple pieces of spatial relation information (receive beam and corresponding transmit beam to transmit PUCCH, Par 0027-0028; PUCCH resource and corresponding PUCCH resource set associated with each entry, Par 0070-0072; spatial information (beam indicated by the entry and a different beam) for transmitting HARQ-ACK on a PUCCH, Par 0046-0049) from a plurality of pieces of spatial relation information (list of spatial relation configurations between the reference RS and PUCCH) corresponding to a target physical uplink control channel (PUCCH) resource (PUCCH for HARQ-ACK transmission), wherein each of the multiple pieces of spatial relation information  (receive beam and corresponding transmit beam to transmit PUCCH, Par 0027-0028; PUCCH resource and corresponding PUCCH resource set associated with each entry, Par 0070-0072; spatial information (beam indicated by the entry and a different beam) is used for transmitting one of at least one piece of control information (PUCCH resource (receive beam and transmit beam; PUCCH resource and resource set; beam indicated by the entry and a different beam) is used to transmit uplink control information, Par 0028,  Par 0033-0039, Par 0048-0049, Par 0072-0074) (Fig. 1, Fig. 3-5, Par 0025-0028, Par 0035-0040, Par 0042-0044, Par 0046-0051, Par 0054, Par 0058-0060, Par 0061-0074); and
	(ii) transmitting, by the terminal device, the at least one piece of control information on the target PUCCH resource (transmitting uplink control information (i.e. HARQ-ACK) on a PUCCH resource) respectively through the determined multiple pieces of spatial relation information (PUCCH resource (receive beam and transmit beam; PUCCH resource and resource set; beam indicated by the entry and a different beam) is used to transmit uplink control information) (Fig. 1, Fig. 3-5, Par 0025-0028, Par 0035-0040, Par 0042-0044, Par 0046-0051, Par 0054-0055, Par 0058-0060, Par 0065-0074).
		Claim 11 recites a terminal device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Takeda teaches to determine, by the terminal device, a first spatial relation information for a first control information in the at least one piece of control information spatial information for transmitting HARQ-ACK on a PUCCH), from the plurality of pieces of spatial relation information according to at least one of following: a reporting configuration of the first control information (DCI scheduling HARQ-ACK), content of the first control information (HARQ-ACK), a physical downlink shared channel (PDSCH) corresponding to the first control information (PDSCH corresponding to the HARQ-ACK), and a control channel for scheduling the PDSCH corresponding to the first control information (DCI scheduling PDSCH) (Fig. 1, Fig. 3-5, Par 0025-0028, Par 0035-0040, Par 0042-0044, Par 0046-0051, Par 0054-0056, Par 0058-0060, Par 0061-0074).
		Re claims 4, 14, Takeda teaches that the PDSCH corresponding to the first control information is a first PDSCH (PDSCH transmitted in slot n, Fig. 3-5), the first control information is ACK/NACK feedback information of the first PDSCH (HARQ-ACK corresponding to the PDSCH, Fig. 3-5), and the first spatial relation information is determined from the plurality of pieces of spatial relation information (list of spatial relation configurations between the reference RS and PUCCH) based on a scheduling order of the first PDSCH (determining spatial information for HARQ-ACK from the preceding spatial information MAC CE, Par 0048; applying default spatial information, Par 0049; determining spatial information (i.e. beam) based on feedback timing of HARQ-ACK, Par 0051, Par 0054-0056) and/or a resource index occupied by a control channel for scheduling the first PDSCH (spatial information is determined from DCI scheduling PDSCH and spatial information MAC CE, Par 0055; DCI scheduling PUCCH resource for transmitting HARQ-ACK, Par 0035-0040, Par 0042-0044, Par 0071-0074).
		Re claims 5, 15, Takeda teaches that the PDSCH corresponding to the first control information is a first PDSCH (PDSCH transmitted in slot n, Fig. 3-5), the first control information is ACK/NACK feedback information of the first PDSCH (HARQ-ACK corresponding to the PDSCH, Fig. 3-5), and the first spatial relation information is determined based on spatial relation information indication in downlink control information (DCI) for scheduling the first PDSCH (spatial information is determined from DCI scheduling PDSCH, spatial information MAC CE and PUCCH for HARQ-ACK feedback) (Fig. 3-5, Par 0035-40, Par 0042-0044, Par 0054-0056, Par 0063-0064, Par 0069-0074).
		Re claims 6, 16, Takeda teaches that the spatial relation information comprises a channel state information reference signal (CSI-RS) resource index (NZP-CSI-RS resource configuration ID), a sounding reference signal (SRS) resource index (SRS resource configuration ID) or a synchronization signal block (SSB) index (SSB Index) (Par 0026-0028). 
		Re claims 10, 20, Takeda teaches that transmitting, by the terminal device, the at least one piece of control information on the target PUCCH resource respectively through the determined multiple pieces of spatial relation information (transmitting uplink control information on PUCCH using spatial relation information such as receive beam and transmit beam; PUCCH resource and resource set; beam indicated by the entry and a different beam) comprises: determining, by the terminal device, an antenna panel and/or a beam corresponding to the first spatial relation information in the multiple pieces of spatial relation information (spatial resource (i.e. beam) is determined to transmit the uplink control channel, PUCCH, Par 0007, Par 0025-0028, Par 0037-0039, Par 0044-0051, Par 0071-0074, Fig. 3-5); and transmitting the first control information (HARQ-ACK) in the at least one piece of control information on the target PUCCH resource through the antenna panel and/or beam corresponding to the first spatial relation information (spatial information (i.e. beam) is used to transmit HARQ-ACK on PUCCH, Par 0007, Par 0025-0028, Par 0037-0039, Par 0044-0051, Par 0071-0074, Fig. 3-5), wherein the antenna panel and/or beam corresponding to the spatial relation information is an antenna panel and/or a beam used by the terminal device for sending or receiving a reference signal indicated by the spatial relation information (when spatial relation information is related to the downlink RS (SSB or CSI-RS), the spatial information is associated with a receive beam to receive the downlink reference signal. When spatial relation information is related to the uplink RS (SRS), the spatial information is associated with a transmit beam to send the uplink reference signal, Par 0028).
		Re claims 21, 23, Takeda teaches to receive, by the terminal device, the plurality of pieces of spatial relation information configured by a network side for the target PUCCH resource through radio resource control (RRC) signaling and/or media access control (MAC) signaling (Par 0025-0027, Par 0030-0038).
		Re claims 22, 24, Takeda teaches to receive, by the terminal device, the RRC signaling sent by the network side, wherein the RRC signaling is used for configuring a candidate set of spatial relation information (PUCCH resource sets configured by RRC signaling); and receive, by the terminal device, the MAC signaling sent by the network side, wherein the MAC signaling is used for indicating the plurality of pieces of spatial relation information from the candidate set (MAC CE indicating entries corresponding to PUCCH resource set) Par 0025-0027, Par 0030-0038, Par 0072, Par 0128).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claims 2, 12 above and further in view of Cheng et al (US 20190379506 A1, hereinafter refer to as Cheng).
		Re claims 3, 13, Takeda teaches that the first control information is channel state information (CSI) (Par 0037, Par 0145).
		Takeda does not explicitly disclose that the first spatial relation information is determined based on a CSI reporting configuration corresponding to the first control information.
		Cheng teaches that the first spatial relation information (UL beam) is determined based on a CSI reporting configuration corresponding to the first control information (UL beam for CSI report is determined from the CSI report configuration) (Fig. 5-6, Par 0061-0064, Par 0103-0108).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Takeda by including the step that the first spatial relation information is determined based on a CSI reporting configuration corresponding to the first control information, as taught by Cheng for the purpose of providing efficient UL beam management to properly select UL beam for transmitting PUCCH, as taught by Cheng (Par 0061).
		
Relevant Prior Art
		Akkarakaran (US 20190319823 A1) discloses that a UE receives a list of spatial relation information from a base station and transmits uplink control signal based on the received spatial relation information (Fig. 3-4).















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473